IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JAMES ROBERT                         NOT FINAL UNTIL TIME EXPIRES TO
FRANKENBERRY,                        FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D15-3274
v.

FLORIDA COMMISSION ON
OFFENDER REVIEW,

      Appellee.

_____________________________/

Opinion filed June 5, 2017.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

James Robert Frankenberry, pro se, Appellant.

Mark Hiers, Assistant General Counsel, Florida Commission on Offender Review,
Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, MAKAR, and M.K. THOMAS, JJ., CONCUR.